DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 12, filed 8/03/2021, with respect to claims 15-20 have been fully considered and are persuasive.  The rejection under USC 101 of claims 15-20 has been withdrawn.  Claims were previously rejected for not falling within at least one of the four categories; applicant has amended the claims to overcome the rejection by reciting “non-transitory computer-readable media.”  Examiner agrees that the amendment is sufficient and the 101 rejection is withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the closest available prior art Parkash et al. (US 2010/0292606), Lian et al. (US 20090240157), and Jimenez et al. (US 2007/0210848), either singularly or in combination, fails to anticipate or render obvious a method comprising: 
“receiving, by an antenna, energy waves; 
detecting, by a signal processor, a plurality of repetitive pulse signals carried in the energy waves received at the antenna, wherein at least one aspect of each of the plurality of repetitive pulse signals repeats over a time period at a plurality of arrival times; 

extracting, by the signal processor, a plurality of pulse signal segments detected by the signal processor during each of the time intervals over the time period; 
selecting, by the signal processor, a first pulse signal segment of the plurality of pulse signal segments received during one of the time intervals; 
calculating, by the signal processor, respective time delays relative to the first pulse signal segment for each remaining pulse signal segment of the plurality of pulse signal segments; 
aligning, by the signal processor, each remaining pulse signal segment with the first pulse signal segment based on the respective time delays to create time-aligned pulse signal segments; and 
averaging, by the signal processor, the time-aligned pulse signal segments to establish a prototype pulse signal” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).
While Parkash does provide teaching about averaging signal segments to determine a template signal, he does not teach about calculating respective time delays relative to the first pulse signal segment for each remaining pulse signal segment of the plurality of pulse signal segments, and aligning each remaining pulse signal segment with the first pulse signal segment based on the respective time delays to create time-aligned pulse signal segments.  Furthermore, Parkash is directed to signal analysis of physiological signals and therefore does not teach receiving by an antenna energy waves.  While Lian also provides teaching about averaging signal segments to determine a template signal that includes first align  the plurality of signals, Lian does not disclose or teach first calculating respective time delays and therefore aligning the signals based on the respective time delays to create time-aligned pulse signal segments.  Instead, Lian teaches a technique for aligning based on predefined fiducial points (e.g. dominant positive peak, dominant negative peak).  Therefore, Lian is teaching a technique for aligning 
Therefore, the prior art of record lacks teaching the particular technique for establishing a prototype pulse signal that includes calculating respective time delays relative to the first pulse signal segment for each remaining pulse signal segment of the plurality of pulse signal segments; aligning each remaining pulse signal segment with the first pulse signal segment based on the respective time delays to create time-aligned pulse signal segments, and then finally averaging the time-aligned pulse signal segments.  These steps provide an improvement to optimizing the prototype pulse signal based on analysis from the repetitive pulse signals that is neither taught nor rendered obvious in the prior art of record.

Claims 2-7 are dependent upon claim 1; therefore, the claims are allowed for at least the reasons stated above with respect to claim 1.

Claim 8 is allowed for the same reasons explained above since it is the corresponding system claim of method claim 1. 

Claims 9-14 are dependent upon claim 8; therefore, the claims are allowed for at least the reasons stated above with respect to claim 8.

Claim 15 is allowed for the same reasons explained above since it is the corresponding computer program product claim of method claim 1. 

Claims 16-20 are dependent upon claim 15; therefore, the claims are allowed for at least the reasons stated above with respect to claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Warburton (US 2018/0113203) discloses a digital processing technique for measuring the time of arrival of a digitized electronic signal pulse for in-line implementation in a field programmable gate array or digital signal processor.

Kabakov (US 8491481) discloses a system and method for measuring the instantaneous period of quasi-periodic signal that includes determining an initial template, performing a cross-correlation between the initial template and a quasi-periodic signal and selecting portions of the signal that correspond to the peaks of the correlation signal [see abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERENCE E STIFTER JR/Examiner, Art Unit 2865     

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
8/25/2021